department of the treasury internal_revenue_service v washington d c nov tax_exempt_and_government_entities_division index no xxxxxkxxxkx xxxxxxxxxx xxxxxxxxkx attn legend employer m state a city e group b employees agreement c resolution n plan x board y union z dear ek ek eto sek sek oka ok ak see this is in response to a letter dated submitted by your authorized representative supplemented by correspondence dated and facsimiles dated and for a ruling concerning the federal_income_tax treatment under internal_revenue_code the code’ sec_414 of certain contributions to plan x your authorized representative submitted the following facts and representations re page employer m is a governmental agency established under the laws of state a to provide schools and other educational_services to the residents of city e in the course of collective bargaining in employer m proposed to the unions representing its employees that the two defined contribution plans it maintains for its employees be amended to provide among other things that employer m would no longer make contributions of percent of each participant’s_compensation to either plan the employees would be required to make mandatory_contributions to those plans in that amount and employer m would treat those amounts as pick up contributions employer m’s and union z’s agreement to the above changes are set forth in agreement c which you represent has been finalized agreement c provides that if the existing plans maintained by employer m were not amended to reflect the proposed changes employer m would establish another plan that provides for the employer pick up of the employees’ mandatory_contributions the new plan established by employer m is plan x employer m adopted plan x effective as of plan x is a money_purchase_pension_plan qualified under code sec_401 plan x contributions are invested at the direction of each group b employee in one or more annuity_contracts as described in section of plan x plan x’s most recent favorable determination_letter is dated agreement c provides that all group b employees must elect whether to participate in plan x in a letter dated employer m represented that it would adhere to the following procedure with respect to group b employees’ election to participate in plan x each eligible group b employee will have until the second anniversary of his or her date of hire or date of plan x eligibility if later to elect to participate in plan x failure to make an election before that date will be deemed an election not to participate in plan x a group b employee’s election with respect to plan x participation will be irrevocable and group b employees who became eligible to participate in plan x before but have not elected to do so will have until the later of or the date described in to elect to participate in plan x the election to participate is a one time irrevocable election section of plan x provides in pertinent part that each active group b employee is required to make a mandatory contribution of a specified percentage of his or her compensation to plan x for group b employees who are covered by a collective bargaining agreement the contribution_percentage shall be specified in the current agreement for all other group b employees the contribution_percentage shall be established by employer m employer m shall pay each group b employee’s contribution to plan x as a pick-up contribution under code sec_414 and shall reduce its payment of compensation to the group b employee by an equal amount section further provides that under no circumstances may a group b employee elect to receive his or her contribution amount as a cash payment of compensation to implement the pick up of the group b employee’s mandatory_contributions the president of board y on behalf of employer m enacted resolution n on resolution n acknowledges that employer m and union z have agreed that effective contributions to plan x will be designated as group b employee contributions and will be paid_by employer m as salary reduction pick-up contributions pursuant to code sec_414 section of resolution n provides that with respect to compensation earned on or after employer m shall pick up ak page under the provisions of sec_414 of the code and pay the contributions which each group b employee is required to make to plan x and that each group b employee’s compensation paid_by employer m shall be reduced by an equal amount resolution n further provides that although the contributions so picked up are designated as group b employee contributions such contributions shall be treated as contributions paid_by employer m in lieu of contributions by the group b employee in determining the tax treatment under the code and such picked up contributions shall not be includable in the gross_income of the group b employee until such amounts are distributed or made available to the group b employee or his or her beneficiary group b employees participating in plan x do not have any option to choose to receive the contributions so picked up directly based on the foregoing facts and representations your authorized representative has requested the following rulings the mandatory_contributions that are assumed and paid_by employer m through a reduction in employees’ compensation although designated as employee contributions pursuant to the plan x will be treated as employer contributions and will qualify as picked-up contributions under sec_414 of the code picked-up mandatory_contributions to plan x made through a reduction of an employee’s salary will not be included in the employee’s gross_income until paid or distributed picked-up mandatory_contributions to plan x will be excepted from wages under sec_3401 of the code and will therefore not be subject_to federal_income_tax withholding in the taxable_year in which they are contributed to plan x sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as ar page employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request resolution n satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by specifically providing that contributions to plan x will be designated as group b employee contributions and will be paid_by employer m as salary reduction pick up contributions that although the contributions so picked up are designated as group b employee contributions such contributions shall be treated as paid_by employer m in lieu of contributions by the group b employee in determining the tax treatment under the code and that the group b employee participating in plan x does not have any option to choose to receive the contributions so picked up directly accordingly we conclude with respect to the ruling requests that the amounts picked up by employer m on behalf of group b employees who participate in plan x shall be treated as employer contributions and will not be includible in the group b employees’ gross_income in the year in which such amounts are contributed for federal_income_tax treatment these amounts will be includible in the gross_income of group b employees or their beneficiaries in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax purposes in the taxable_year in which they are contributed to plan x this ruling is based on the condition that a group b employee who makes a one-time irrevocable election to participate in plan x within employer m’s prescribed election_period may not subsequently alter or amend this election to participate in plan x this ruling is also based on the condition that a group b employee who makes a one-time irrevocable election not to participate in plan x within employer m’s prescribed election_period may not subsequently alter or amend this election to not participate in plan x further a group b employee who fails to make an affirmative election to participate in plan x within employer m’s prescribed election_period is deemed to have elected to not participate in plan x this deemed_election to not participate in plan x is treated as the one time irrevocable election for such group b employee and for purposes of this ruling and the conclusions reached under code sec_414 may not be subsequently altered or amended oka page this ruling is based on resolution n as submitted with your correspondence dated and employer m’s election to participate procedures as set forth in your correspondence dated these rulings apply only if the effective date for the commencement of the pick up is not earlier than the later of the date resolution n was signed by employer m or the date the pick up is put into effect no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 v b this letter is directed only to the taxpayer that requested it ‘ sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions regarding this ruling please contact t ep ra t2 at sincerely signed joyce e floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose form_437
